DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 08/18/2021 has been entered. Claims 1-2 and 10-12 have been amended, and Claims 1-13 are currently pending and are under examination.

Withdrawn Rejections
	The indefinite languages of Claims 2-3 and 8-13 have been obviated and thus the 112(b) rejection has been withdrawn.

Newly Applied Claim Objections
Claim 7 is newly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-13 stand rejected in a modified form (see underlined section) under 35 U.S.C. 102(a)(1) as being anticipated by Patent number US3875019 (US’019 hereinafter, cited in IDS 06/01/2020).
	Regarding Claims 1 and 4-5, US’019 teaches in the figure (see below) a process for the recovery of ethylene glycol from an aqueous stream comprising ethylene glycol, comprising: 
(a) subjecting the aqueous stream comprising ethylene glycol via 5 and 6 to an evaporation step in a multiple-effect evaporator 1 and 2 to obtain a concentrated stream comprising ethylene glycol 7 and 8 and stream comprising steam containing dilute amount of ethylene glycol that are fed to reboiler via pipes 11 and 13 (the reboiler would necessarily form the condensates because the instant specification describes that the condensates are formed from reboilers of the multiple-effect evaporator, 1st paragraph of page 4); 
(b) subjecting said concentrated stream comprising ethylene glycol 8 to a first dehydration step in a concentrator 3 (equivalent to the claimed first dehydrator) operating at a pressure in the range of 2 kg/cm2 (equivalent to 1.96 barg) (col. 5, lines to obtain a partially dehydrated ethylene glycol stream 9 and a stream comprising steam via line 15, and 
(c) subjecting said partially dehydrated ethylene glycol stream 9 to a second dehydration step in a rectification column 4 (equivalent to the claimed second dehydrator) operating under vacuum (95 mmHg, col. 5, lines 30-33) to obtain a dehydrated ethylene glycol stream 10.
Regarding Claim 1 step (b), even though US’019 is silent that the stream comprising steam 15 is a low pressure steam in the range of 0 barg to 4 barg, because US’019 teaches that the concentrator 3 (equivalent to the first dehydrator) is operated at about 1.96 barg, the obtained stream comprising steam 15 would also necessarily have a pressure of about 1.96 barg.
	Regarding Claim 2, the limitation “wherein said aqueous stream comprising ethylene glycol is produced by…” is a product by process claim language as a result of the ethylene glycol product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the ethylene glycol, but only to the structure implied by the steps, in this case, only to the ethylene glycol. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

	Furthermore, the limitation “wherein at least a portion of the stream produced in the first dehydrator is used to drive one or more low-pressure steam consumers in the ethylene oxide section or the ethylene glycol section” in Claim 2 is intended use as a result of the steam produced in the first dehydrator and thus is not given patentable weight. Applicant is advised to rewrite the intended use as an active step to be given patentable weight in the format “ using the steam to drive one or more low-pressure steam consumers in the ethylene oxide section or the ethylene glycol section”. It is also noted that in the even that Applicant amends as aforementioned, US2002/0010378A1 (US’378 hereinafter, corresponding to WO2006/0120207 cited in IDS 06/01/2020) teaches such limitation of using the vapor generated in the multi-effect evaporator (the last evaporator is equivalent to the claimed first dehydrator) as a heating source for processes such as ethylene oxide production ([0012]-[0017]).
	The limitations of Claims 3 and 8-13 are not also given patentable weight for depending and further limiting Claim 2.

Response to Arguments
Applicant argues that concentrator 3 of US’019 cannot be equated to the claimed first dehydrator because concentrator 3 is part of the multi-stage evaporator of US’019. 
The Examiner disagrees. The first dehydrator of step (b) as claimed is given its broadest reasonable interpretation and nowhere in the claimed step recites that the first dehydrator cannot be part of a multi-stage evaporator. Moreover, US’019 teaches every element of step (b) wherein concentrated stream comprising ethylene glycol obtained from the multi-stage evaporators 1 and 2 is fed to concentrator 3 to obtain partially dehydrated ethylene glycol 9 and a stream comprising steam 15.
Applicant further argues that US’019 fails to teach that concentrator 3 of US’019 obtains low pressure steam stream in the range of 0 barg to 4 barg.
The Examiner disagrees and the low pressure steam stream has been addressed in the modified rejection above (see underlined section).
	In view of the foregoing, the 102(a)(1) rejection as being anticipated by US’019 has been maintained.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 stand newly rejected in a modified form (see underlined section) under 35 U.S.C. 103 as being unpatentable over Patent number US3,875,019 (US’019 hereinafter, cited in IDS 06/01/2020).

(a) subjecting the aqueous stream comprising ethylene glycol via 5 and 6 to an evaporation step in a multiple-effect evaporator 1 and 2 to obtain a concentrated stream comprising ethylene glycol 7 and 8 and stream comprising steam containing dilute amount of ethylene glycol that are fed to reboiler via pipes 11 and 13 (the reboiler would necessarily form the condensates because the instant specification describes that the condensates are formed from reboilers of the multiple-effect evaporator, 1st paragraph of page 4); 
(b) subjecting said concentrated stream comprising ethylene glycol 8 to a first dehydration step in a concentrator 3 (equivalent to the claimed first dehydrator) operating at a pressure in the range of 2 kg/cm2 (equivalent to 1.96 barg) (col. 5, lines 19-21) to obtain a partially dehydrated ethylene glycol stream 9 and a stream comprising steam via line 15, and 
(c) subjecting said partially dehydrated ethylene glycol stream 9 to a second dehydration step in a rectification column 4 (equivalent to the claimed second dehydrator) operating under vacuum (95 mmHg, col. 5, lines 30-33) to obtain a dehydrated ethylene glycol stream 10.
Regarding Claim 1 step (b), even though US’019 is silent that the stream comprising steam 15 is a low pressure steam in the range of 0 barg to 4 barg, because US’019 teaches that the concentrator 3 (equivalent to the first dehydrator) is operated at about 1.96 barg, the obtained stream comprising steam 15 would also necessarily have a pressure of about 1.96 barg.
	Regarding Claim 2, the limitation “wherein said aqueous stream comprising ethylene glycol is produced by…” is a product by process claim language as a result of the ethylene glycol product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the ethylene glycol, but only to the structure implied by the steps, in this case, only to the ethylene glycol. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Applicant is advised to rewrite the intended use as an active step to be given patentable weight in the format “ using the steam to drive one or more low-pressure steam consumers in the ethylene oxide section or the ethylene glycol section”. It is also noted that in the even that Applicant amends as aforementioned, US2002/0010378A1 (US’378 hereinafter, corresponding to WO2006/0120207 cited in IDS 06/01/2020) teaches such limitation of using the vapor generated in the multi-effect evaporator (the last evaporator is equivalent to the claimed first dehydrator) as a heating source for processes such as ethylene oxide production ([0012]-[0017]).
	The limitations of Claims 3 and 8-13 are not also given patentable weight for depending and further limiting Claim 2.

Regarding Claim 6, US’019 teaches that the vapors coming from the evaporator/concentrator 3 (equivalent to the claimed first dehydrator) is used as heating means in the reboiler of the rectification column 4 (equivalent to the claimed second dehydrator) (col. 3, lines 25-29), but fails to teach the claimed process wherein the vaporous overhead from the last evaporator vessel (equivalent to the concentrator 2 of US’019) is used as a process steam to provide heat to the first hydrator (equivalent to the concentrator 3 of US’019). However, this is prima facie obvious to a skilled artisan for the following reasons. US’019 teaches that concentrator 3 (equivalent to the claimed 3 (equivalent to the claimed first hydrator). A skilled artisan would use the process steam that is obtained from concentrator 2 (equivalent to the claimed last evaporator vessel) as heating means for the concentrator 3 (equivalent to the claimed first hydrator).

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use the vaporous overhead from the last evaporator in the multiple-effect evaporator as process steam to provide heat to the first dehydrator in the process for the recovery of ethylene in view of the teachings of US’019.

Response to Arguments
Applicant argues that US’019 only teaches multi-stage evaporation and rectification but that it fails to teach every claimed element of using multi-effect evaporator, first dehydrator and second dehydrator in the recovery of ethylene glycol from an aqueous stream. 
The Examiner disagrees. As set forth above, the first dehydrator of step (b) as claimed is given its broadest reasonable interpretation and nowhere in the claimed step recites that the first dehydrator cannot be part of a multi-stage evaporator. Moreover, US’019 teaches every element of claimed steps where the multi-stage evaporator 1 and 2 read on the claimed multi-effect evaporator and that obtains concentrated stream 8, which in return is fed to concentrator 3 (first dehydrator) to obtain partially dehydrated ethylene glycol 9 and a stream comprising steam 15 and further feeding the partially dehydrated ethylene glycol 9 to the rectification column 4 (second dehydrator).
Applicant further argues that the rectification of US’019 is carried out at 0.07-0.53 bara which is below the atmospheric pressure (vacuum) and that there is no motivation for a skilled artisan to perform at a higher pressure. 
The argument has been considered however it is unclear why a skilled artisan would want to perform at a higher pressure than what is taught by the rectification of US’019 because the rectification of US’019 reads on the instantly claimed dehydrator and the rectification pressure of US’019 reads on the instantly claimed pressure of the second dehydrator. It is claimed that the second dehydrator operates under vacuum and similarly the rectification of US’019 is operated at 0.07-0.53 bara, which is less than the atmospheric pressure and also known to a skilled artisan to be under vacuum. Hence, Applicant is arguing limitation - performing at higher pressure - which are not claimed in the instant invention.
In view of the foregoing, the 103 rejection over US’019 has been maintained.


Allowable Subject Matter
The subject matter of Claim 7 is free of prior art. The closest prior art references have been set forth above, however the references fail to teach or suggest the instantly claimed process wherein the collected condensates of the multiple-effect evaporator are flashed to produce flash steam and flash condensate, and wherein at least a portion of the flash condensate is recycled to an ethylene glycol reactor

Conclusion
Claims 1-6 and 8-13 stand rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622